Citation Nr: 0906749	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition, and if so, whether service connection should be 
granted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition, and if so, whether service connection should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to 
November 1974.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied the Veteran's claim to reopen previously-
denied claims for service connection.  

In September 2007, the Veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder.  In July 1989, the Veteran testified 
at a local hearing, over which a Hearing Officer presided at 
the RO, a transcript of which has been associated with the 
claims folder.  

After the June 2006 statement of the case was issued and the 
appeal and record were transferred to the Board in 
September 2007, the Board received additional evidence from a 
friend of the Veteran.  The October 2008 letter stated that 
he knew the Veteran was homeless.  When additional pertinent 
evidence is received by the Board more than 90 days after the 
record is transferred to the Board, the appeal can be sent to 
the agency of original jurisdiction (AOJ) for initial 
consideration of the evidence unless the Veteran or his 
representative signs a waiver of AOJ consideration.  
38 C.F.R. § 20.1304(a), (b) (2008).  But in this case, since 
the evidence of the Veteran's homelessness is not pertinent 
to any issue on appeal, no remand to the AOJ is required.   




FINDINGS OF FACT

1.  An unappealed August 1999 rating decision denied the 
Veteran's claim to reopen a claim for entitlement to service 
connection for a right knee condition and for a left knee 
condition.  

2.  The evidence received since the last, prior, final denial 
on any basis, in August 1999, considered in conjunction with 
the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claims for entitlement to service 
connection for a right knee condition and for a left knee 
condition. 

3.  The Veteran has a right knee congenital defect with 
respect to which no disease or injury was superimposed during 
service.  

4.  The Veteran's left knee condition predated service and 
was not aggravated during service.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in August 1999, which 
denied service connection for a right knee condition and for 
a left knee condition, is final.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a right knee condition and a 
left knee condition.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2008). 

3.  The criteria for entitlement to service connection for a 
right knee condition have not been met.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 
(2008).  

4.  The criteria for entitlement to service connection for a 
left knee condition have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's April 2004 letter describing the evidence needed to 
support the Veteran's claim was timely mailed before the 
July 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting and identified 
what evidence might be helpful in establishing his claim.  
That letter did not address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection.  Although the Veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the Veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
Veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the Veteran was not prejudiced by the flaws in the 
original April 2004 letter because those flaws were cured 
before the June 2006 statement of the case was issued.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006).  A March 2006 letter to the 
Veteran provided him with notice to comply with Dingess, 
supra.   Since the Veteran had a meaningful opportunity to 
participate in the adjudication process, the Veteran was not 
prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  
In any event, since service connection was denied, any issues 
about implementation of an award for service connection have 
been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There are no outstanding requests for 
assistance.  Thus, VA met its duty to assist the Veteran by 
retrieving the Veteran's claims folder (that included his 
service treatment records), by conducting a C&P examination, 
and by providing him with the opportunity to present sworn 
testimony at a personal hearing before the undersigned 
Veterans Law Judge.  

II.  New and material evidence to reopen a previously-denied 
claim

The RO determined that new and material evidence had not been 
obtained in order to reopen the Veteran's previously-denied 
claim for entitlement to service connection for bilateral 
knee conditions.  Notwithstanding the RO's actions with 
respect to the decision to reopen, on appeal, the Board must 
dispose of the claim on the proper basis, even if that is by 
reaching a different result.  Barnett v. Brown, 8 Vet. App. 
1, 5 (1995).  

As discussed below, the Board herein finds that new and 
material evidence was obtained that warranted reopening the 
Veteran's service connection claims.  But when the 
credibility of the evidence has been weighed, service 
connection is not warranted.  The Veteran is not prejudiced 
by the Board determining the issue on the underlying merits 
because while the RO addressed a different legal issue 
(whether the evidence warranted reopening the previously-
denied claim), the RO nevertheless discussed the credibility 
of the evidence in its determination.  Thus, the Veteran has 
had the opportunity on appeal before the Board, to address 
those credibility issues.    

A.  The last, prior, final denial of the claim 

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. 
§ 20.1103.  

In August 1975, the Veteran filed his first claim for service 
connection for bilateral knee conditions.  That claim was 
denied in January 1976 and the Veteran was notified of the 
denial that same month.  He did not file a notice of 
disagreement with respect to that decision and the decision 
became final.  Since then, the Veteran has filed several 
claims to reopen his previously-denied claim.  

In April 2004, the Veteran filed a claim to reopen his 
previously-denied claim for entitlement to service connection 
for bilateral knee conditions.  In August 1999, the RO denied 
that claim and notice of the denial was sent to the Veteran 
that same month.  The Veteran did not file a notice of 
disagreement with respect to that decision.  The decision 
therefore became final.  38 C.F.R. § 20.302(a).  

The Veteran filed another claim to reopen his claim for 
service connection for bilateral knee conditions in 
April 2004.  Although that claim was denied in a July 2004 
rating decision, the letter notifying the Veteran of the 
adverse decision  was returned to VA by the United States 
Postal Service.  The claims folder does not contain 
conclusive evidence that the Veteran was properly notified of 
that denial.  Without proper notice of that denial, the 
July 2004 rating decision has not become final.  38 C.F.R. 
§ 20.302(a).  And while the Veteran again sought to reopen 
his bilateral knee conditions claim in December 2004, since 
the July 2004 rating decision had not become final, the 
instant appeal is a continuation of the April 2004 claim.  
Thus, the last, prior, final denial of the Veteran's claim is 
the August 1999 rating decision. 

B.  New and material evidence 

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the August 1999 rating decision, the Veteran has 
submitted to the RO an October 2005 medical opinion by Dr. 
Murati, that determined that the Veteran has a current 
disability of each knee and that his current conditions of 
the bilateral knees are related to the Veteran's active 
military service.  Since that existing evidence was not 
previously submitted to the RO, it is "new" evidence.  
38 C.F.R. § 3.156(a).   

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  As 
discussed more fully below, two of the requirements for 
service connection for a knee condition are that the Veteran 
establish with medical evidence a current diagnosis of a 
disability and that the current disability is related to 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Neither of those requirements had been established 
in the Veteran's original August 1975 claim, but Dr. Murati's 
October 2005 medical opinion provides evidence of both of 
those requirements.  So the new document is material evidence 
as well.  38 C.F.R. § 3.156(a).   

The claims file contained no medical evidence connecting the 
Veteran's current knee conditions to his active military 
service.  Thus, this new and material evidence was neither 
cumulative nor redundant of the evidence of record in 
August 1999 (the time of the last, prior, final denial of the 
claim sought to be reopened).  38 C.F.R. § 3.156(a).   

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  Given that Dr. Murati's 
October 2005 medical opinion relates the Veteran's current 
knee conditions to his active military service, that evidence 
raises a reasonable possibility of substantiating the claim.  
As a result, the standard for new and material evidence has 
been met.  38 C.F.R. § 3.156(a).  The claim is reopened, and 
to that extent, the claim is granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Veteran's claim 
to reopen has been granted, any errors with respect to such 
notice could not have prejudiced the Veteran.  Thus, no 
discussion of that notice is necessary here.  

III.  Service connection for bilateral knees

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred or aggravated during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

As for the existence of a current disability, in the 
June 2006 addendum to the May 2006 compensation and pension 
(C&P) exam report, the VA examiner described the condition of 
the Veteran's left knee as severe valgus stress with 
resultant medial collateral laxity of the ligaments with 
effusion, along with developmental abnormality of the lateral 
femoral condyle, laterally displaced patella.  He described 
the condition of the Veteran's right knee as congenitally 
laterally displaced patella which would be prone to 
dislocation.  It is not entirely clear that these conditions 
each constitutes a disability for purposes of VA compensation 
benefits.  But it is not necessary to resolve that issue 
definitively because it is clear from the record that the 
second and third requirements have not been established here, 
and thus, service connection can not be granted.  

A.  Right knee condition 

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
such defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

Since the Veteran's entrance examination contains no note 
about his right knee, he is considered to have entered 
service in sound condition with respect to his right knee.  
Thus, to establish service connection for the right knee, the 
record must show that he incurred an injury or disease during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.    

The Veteran's right knee has been diagnosed with congenitally 
displaced patella which would be prone to dislocation.  For 
purposes of entitlement to benefits, a congenital or 
developmental defect is not considered to be disease or 
injury within the meaning of the statutes governing service 
connection.  38 C.F.R. §§ 3.303(c) (congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation), 4.9 (mere congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes).  In other words, by law, inservice incurrence of a 
disease or injury is not possible with respect to 
manifestations of a congenital or developmental defect, and 
as a result, the second requirement for service-connection 
cannot be met with respect to congenital defects.  See Winn 
v. Brown, 8 Vet. App. 510 (1996) (upholding VA regulations 
that distinguish a congenital or developmental defect from a 
disease); Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 
2003) (upholding VA regulation that refractive errors of the 
eye are a congenital defect and thus do not constitute an 
injury or disease incurred in service).  

Although a developmental defect may not be considered a 
disease or injury incurred during service, service connection 
may nevertheless be available for a disability shown to have 
resulted from a congenital defect which was subject to a 
superimposed disease or injury during service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  Here, no such superimposed 
disease or injury occurred during service with respect to the 
Veteran's right knee.  

The Veteran complained of right knee pain twice during 
service.  In May 1974, the Veteran complained of right knee 
pain and the examiner noted there was a possible stress 
fracture and an orthopedic consult was arranged.  The 
orthopedic clinic determined that X-rays were negative.  The 
Veteran was put on light duty with no running.  Two weeks 
later, the Veteran was diagnosed with a stress fracture of 
the right tibia and put on light duty for another two weeks.  
At the follow-up visit two weeks later in June, the 
orthopedic clinic continued his light duty.  

In November 1974, the Veteran reported to sick call 
complaining of trauma to the right knee with a dislocated 
kneecap which he had reduced himself.  The medical officer 
noted that he had recurrent dislocation of the right patella 
and referred him to the orthopedic clinic.  There, the 
Veteran was diagnosed with an acute dislocated right patella 
laterally and placed in a compression bandage and given 
crutches.  
At the medical board four days later, no mention was made of 
the Veteran's right knee condition.   

At the Veteran's October 1975 compensation and pension (C&P) 
examination eleven months after service, the VA examiner 
diagnosed the Veteran with bipartite right patella, negative 
for subluxation and negative for chondromalacia patella.  A 
December 1975 X-ray revealed that the right patella was 
bipartite in type with normal joint spaces and no evidence of 
fracture, dislocation, or other bony abnormality.  

The June 2006 C&P addendum report points out that the 
dislocations during service were acute conditions with no 
residual affects.  That VA examiner determined that the 
dislocations were not related to military service.  He 
explained that the dislocations were manifestations of the 
natural progression of the Veteran's disorder, with no 
aggravation during service.  

As a result, with no superimposed injury or disease during 
service for which service connection can be granted, the 
Veteran's claim with respect to his right knee condition can 
not be granted.  

At his personal hearing, the Veteran argued that he had 
injured his right leg prior to service and that the various 
examiners confused the two knees in determining that there 
was a an injury of the left knee but not of the right knee, 
prior to service.  September 2007 Transcript  at 11, 18.  A 
lay person is competent to testify about injury or 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Harvey v. Brown, 6 Vet. App. 
390, 393 (1994) (lay person competent to testify of the 
observable series of events leading to an injury); Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  And a lay person is certainly competent to 
identify which leg was injured.  

But even though competent to provide evidence of matters 
within a lay person's knowledge, this particular Veteran's 
testimony is not very credible.  It is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and in so doing, the Board may accept some 
evidence and reject other evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In determining the weight to be assigned 
to evidence, credibility can be affected by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

Here, the Veteran's testimony more than 30 years later that 
prior to service he injured his right knee (rather than his 
left knee) is not consistent with the statements he made for 
treatment purposes that were recorded much closer in time to 
the event.  For example, during service when the Veteran 
twisted his left knee while wrestling in August 1974, he told 
the orthopedic examiner that he had injured his left knee 
playing football prior to service.   Likewise, the Veteran's 
November 1974 medical board determination stated that the 
Veteran's left knee had been injured prior to service, and 
there is nothing in the record to show that the Veteran 
disputed the facts in that report.  To the contrary, shortly 
after service, the Veteran reported to his private examiner 
that he had injured his left knee prior to service.  See 
October 1977 Report by Dr. Jensen.  

It was not until April 2005, thirty years after the injury, 
when his right knee became worse than his left that the 
Veteran began reporting that he had injured his right knee 
before service.  April 2005 Orthopedic Consult (Veteran 
reported right knee hurt worse than left and that he injured 
right knee during college); October 2005 Report by Dr. Murati 
(Veteran reported he had injured his right knee prior to 
service).  And there is other evidence that undercuts the 
credibility of the Veteran's statements.  For example, in a 
December 1989 social and industrial survey, VA determined 
that the Veteran had earned some college credits in welding 
and auto mechanics.  After service, he drove a truck and 
worked in various construction jobs. Yet, the Veteran has 
reported that he is a mechanical engineer, awaiting a job 
offer at a nuclear power plant.  October 2005 Medical Opinion  
by Dr. Murati;  The June 2006 C&P examiner determined that he 
was exaggerating his symptoms and showed signs of 
malingering.  June 2006 C&P Examination Report Addendum 
(Veteran showed significant Waddell's of severe pain to light 
palpation of the skin on the knees without apparent reason, 
indicating malingering regarding the present symptoms).  
Thus, the Board assigns very little credibility to the recent 
statements of the Veteran.  

The Board also assigns very little weight to the October 2005 
medical opinion by Dr. Murati as it relates to the right 
knee.  That physician's report is not consistent with much of 
the evidence in the record.  For example, despite the fact 
that he reported that he had reviewed the Veteran's service 
treatment records, Dr. Murati accepted the Veteran's 
statement that he had injured his right knee prior to service 
and failed to address the fact that the treatment records and 
medical board report addressed a pre-service injury to the 
left knee.  In discussing the Veteran's right knee, Dr. 
Murati referred to physical therapy treatment that had been 
prescribed for rehabilitation of the left knee.  He failed to 
address at all the October 1975 C&P examination report that 
determined that eleven months after service, the Veteran had 
no disability of the right knee other than congenital 
defects.  Indeed, Dr. Murati's opinion does not discuss any 
aspect of a congenital condition and his diagnosis of right 
knee pain, without reference to any congenital defect, is 
squarely at odds with the medical determinations of the 
August 1975 C&P examiner and of the June 2006 C&P examiner.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed).  

Instead, after setting forth an inaccurate summary of medical 
evidence, Dr. Murati's report included a physical examination 
of the right knee that revealed sensory pinprick to be 
intact, muscles stretch reflexes to be equal bilaterally, 
muscle strength of 5/5, negative McMurray's test, negative 
medial and lateral instability test, negative drawer test, 
negative patella compression, negative medial and lateral 
apprehension, full range of motion, 7 degrees of valgus, and 
severe crepitus.  He diagnosed the Veteran with right knee 
pain status post tibia stress fractures in 1973 (before 
service) and 1974, patella realignment with screw fixation, 
and ACL reconstruction surgery.  An October 2005 X-ray 
revealed significant right medial compartment disease.  In 
the summary portion of his report, Dr. Murati stated that the 
Veteran's complaints of bilateral knee pain would not be an 
issue if the events during his military service did not 
occur.  Dr. Murati did not identify the events that led to 
the Veteran's current right knee pain.  Indeed, his only 
"explanation" was that his conclusion was evident during 
that day's physical examination.  A medical opinion that 
provides no rationale does not provide a sufficient degree of 
medical certainty because it precludes the Board from 
reviewing the reasonableness of the  conclusion.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

In contrast, the June 2006 C&P examiner's addendum report 
provides a more detailed explanation why the Veteran's right 
knee condition was not related to service.  The VA examiner 
reviewed the treatment of the right knee during service.  He 
explained that he was able to determine that the right knee 
had a congenital defect because the condition was non-
traumatic and acute in nature, indicating that the defect had 
been present since birth. Based upon the service treatment 
records, he determined that the inservice dislocations were 
acute in nature, with no lasting residuals.  (And that 
reasoning is consistent with the October 1975 C&P exam report 
that found no then-current disability other than the 
congenital deformity because the symptoms had resolved.)  He 
explained that his conclusion was consistent with the post-
service history of dislocations without lasting residuals.  
As for the current X-ray evidence of knee joint degeneration, 
he explained that such a condition was etiologically related 
to age and post-operative changes.  

The June 2006 C&P examiner did not address Dr. Murati's 
report and his initial examination findings report was less 
than clear.  But when asked to provide his rationale for his 
conclusions, the VA examiner provided a reasonable 
explanation, consistent with the evidence in the service 
treatment records, the post-service medical records, and the 
October 1975 C&P examination, to support his conclusions.  
Thus, the Board assigns that report much more weight than the 
opinion of Dr. Murati. 

Given the congenital nature of the Veteran's right knee 
condition, no injury or disease was incurred during service.  
With the second requirement for service connection not met on 
this record, the Veteran's claim with respect to his right 
knee must be denied. 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But when the relative credibility of the evidence 
is taken into account, the evidence against the claim is much 
greater than that in favor, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

B.  Left knee condition 

As discussed previously, a Veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except for such defects, infirmities, or 
disorders noted at entrance, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

The Veteran's entrance examination contains no note about his 
left knee, so he would ordinarily be considered to have 
entered service in sound condition with respect to his left 
knee.  But here, the Veteran took the position during service 
that he had incurred an injury of the left knee that predated 
service.  When he first reported to sick call in 
September 1974 about his left knee, he reported that he had 
injured his left knee while playing football prior to service 
in December 1973.  The November 1974 medical board determined 
that the Veteran's December 1973 left knee injury existed 
prior to service and was not aggravated by service and he was 
discharged honorably because he could not meet the minimum 
standards for enlistment or induction.  The October 1975 C&P 
examiner found that the Veteran had injured his left knee 
prior to service.  The Veteran's initial claim for 
entitlement to service connection for the left knee was 
denied in a January 1976 decision that noted that the 
Veteran's left knee disability predated service and was not 
aggravated by service.  Subsequent claims were all denied on 
that basis.  At the July 1989 local hearing before a Hearing 
Officer at the RO, he testified that his preexisting disorder 
of the left knee was aggravated during service.  July 1989 
Transcript at unnumbered 5.  In the Veteran's appeal of the 
December 1988 decision, he continued to assert before the 
Board that his preexisting left knee disorder was aggravated 
during service as a result of his inservice activities, which 
included football, jogging, exercises to keep in shape, and 
working out every day.  

In July 1999, however, the Veteran changed his position and 
argued that his preservice left knee injury completely 
resolved prior to service, so that his left knee condition 
was incurred during service due to the rigors of boot camp 
and military life.  The only evidence to support that 
position was his argument that since his entrance examination 
failed to note a preexisting condition, that condition must 
have resolved prior to service.  But the Veteran's argument 
ignores the portion of the regulations that permits rebuttal 
of the presumption of soundness if there is clear and 
unmistakable evidence of a preexisting condition and no 
evidence of aggravation by service.  38 C.F.R. § 3.304(b).  

The Veteran again changed his position in April 2005.  He 
filed a claim to reopen his claim for entitlement to service 
connection for the left knee and argued that it was not his 
left knee (but his right knee) that had been injured prior to 
service.  The Veteran told the examiner at the April 2005 
orthopedic consult that he had not injured his left knee 
prior to service.  That examiner noted that the Veteran's 
statement was contrary to the evidence in the claims folder 
and he determined not to provide a medical opinion as to the 
Veteran's left knee after all.  The Veteran also testified at 
his personal hearing in September 2007 that he had never 
injured his left knee prior to service.  September 2007 
Transcript at 11, 18.  And he submitted the October 2005 
medical opinion of Dr. Murati that he injured his right knee 
prior to service and he first injured his left knee during 
service.  

Since the left knee condition was not noted on the entrance 
examination, the presumption of soundness attaches unless the 
government can establish:  by clear and unmistakable evidence 
that the condition preexisted service; and that the 
preexisting condition was not aggravated during service.  
38 C.F.R. § 3.304(b).  Here, both of those requirements have 
been met.  

There is some evidence against the position that the left 
knee condition preexisted service.  There is the Veteran's 
testimony that it was his right, not his left, knee that was 
injured in 1973.  But as discussed in section A, above, the 
Veteran's testimony made thirty years after the injury is not 
credible because it is inconsistent with his statements made 
at a time closer to the injury.  Moreover, the earlier 
statements were made for the purpose of treatment, whereas 
these later statements are made primarily for the purposes of 
establishing entitlement to benefits.  After having lost 
several attempts to obtain service connection for both knees, 
the Veteran changed his story to focus on his right knee.  
And the Veteran's veracity has been found to be wanting in 
the past.  See June 2006 C&P Examination Report Addendum 
(Veteran showed significant Waddell's of severe pain to light 
palpation of the skin on the knees without apparent reason, 
indicating malingering regarding the present symptoms).  
Thus, the Board assigns no weight to the statement that it 
was the right knee rather than the left knee that was injured 
prior to service.  

The only other evidence that the left knee was not injured 
prior to service is the October 2005 medical opinion of Dr. 
Murati.  As discussed above, the Board assigned very little 
weight to his report with respect to the right knee.  With 
respect to the left knee, Dr. Murati's examination revealed 
muscle stretch reflexes to be equal bilaterally, sensory 
examination to pinprick to be intact, and muscle strength 
testing to be 5/5.  No further findings were made with 
respect to the left knee.  Dr. Murati diagnosed the Veteran 
with left knee pain secondary to patellofemoral syndrome.  He 
concluded that the Veteran's complaint of left knee pain is 
directly related to the left knee injury sustained in 
August 1974 during his military service.  He stated that in 
his opinion, the Veteran's complaints of bilateral knee pain 
would not be an issue if the events during his military 
service did not occur.  He also stated that this was evident 
during that day's physical exam.  No further analysis was 
provided.  

Dr. Murati's October 2005 medical opinion is entitled to no 
weight at all with respect to the left knee.  He did not 
address the fact that the prior medical evidence consistently 
found that the left knee, and not the right knee, was injured 
prior to service.  He provided no rationale for his 
conclusion other than the physical examination made his 
conclusion evident.  But unlike the findings for the right 
knee, he made no findings that focused on the left knee in 
his physical examination.  His report provided no basis 
whatsoever for the Board to be able to evaluate whether his 
conclusion was reasonable.  Thus, the Board will not rely on 
that report at all with respect to the left knee.  

With no probative value assigned to the only evidence that 
the left knee was not injured prior to service, the Board 
finds that the other evidence in the record-that is, the 
Veteran's statements closer to the time of injury; the 
findings by the medical board; the findings by the 
October 1975 C&P examiner; the Veteran's testimony at his 
local hearing before a Hearing Officer in July 1989; and the 
findings in the June 2006 C&P exam report addendum-that the 
Veteran injured his left knee prior to service is established 
by clear and unmistakable evidence.  Thus, the first 
requirement to rebut the presumption of soundness has been 
met.  

The record establishes that the Veteran's left knee 
disability was not aggravated by his active military service.  
There is no medical evidence supporting aggravation in the 
record at all.  Even Dr. Murati, whose report with respect to 
the left knee has already been assigned no probative value at 
all, speaks of aggravation only with respect to the right 
knee.  The June 2006 C&P addendum includes the opinion that 
the left knee condition exited prior to service with no 
indication of aggravation to the left knee due to service.  
The examiner explained that the problems during service were 
only that of the natural progress of the left knee 
conditions.  The October 1975 C&P examiner determined that 
the history of lateral subluxation of the left patella that 
existed prior to service was negative at the time of the 
examination and that chondromalacia of the patella was also 
negative.  Thus, there was no permanent increase in the 
severity of the left knee condition since all issues had 
resolved by eleven months after service.  Since the second 
requirement to rebut the presumption of soundness is met on 
this record, the record establishes that the Veteran's left 
knee condition existed prior to service and was not 
aggravated during service. 

In order to establish service connection for a preexisting 
condition, the record must show that the preexisting 
condition was aggravated during service.  38 U.S.C.A. § 1110.  
But as just discussed above with respect to rebutting the 
presumption of soundness, this record establishes that the 
left knee condition was not aggravated by the Veteran's 
active military service.  Thus, service connection is not 
warranted here.  

Nor does the benefit of the doubt doctrine lead to a 
different result.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As 
discussed in detail above, with respect to the left knee, 
there is no credible evidence in the record that the left 
knee condition did not exist prior to service and there is no 
evidence at all that the left knee condition was aggravated 
by service.  Thus, there is no reasonable doubt to resolve.  

ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a right knee condition 
is reopened.  To this extent, the appeal is granted.   

New and material evidence has been received, and the claim of 
entitlement to service connection for a left knee condition 
is reopened.  To this extent, the appeal is granted.   

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


